Citation Nr: 0816271	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  03-20 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus.

2.  Entitlement to service connection for deep venous 
insufficiency, to include as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for a liver disorder, 
to include as secondary to service-connected diabetes 
mellitus.

4.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected diabetes mellitus.

5.  Entitlement to an initial rating in excess of 10 percent 
disabling for peripheral neuropathy of the left leg.

6.  Entitlement to an initial rating in excess of 10 percent 
disabling for peripheral neuropathy of the right leg.

7.  Entitlement to an effective date prior to December 6, 
2002 for entitlement to service connection for peripheral 
neuropathy of the left leg.

8.  Entitlement to an effective date prior to December 6, 
2002 for entitlement to service connection for peripheral 
neuropathy of the right leg.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in San Juan, the 
Commonwealth of Puerto Rico.  These include a March 2003 
rating which denied service connection for hypertension and 
deep venous insufficiency affecting both legs, to include as 
secondary to herbicide exposure, a July 2003 rating decision 
that granted peripheral neuropathy for the left and right 
legs, and assigned initial 10 percent rating for each leg 
effective December 6, 2002 and an April 2006 rating decision 
that denied service connection for a liver condition and back 
condition.

The appeal was remanded to the RO in January 2007 for further 
development.  This has been accomplished and this matter is 
returned to the Board for further consideration.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
establish the existence of hypertension that is related to 
service or to a service-connected disability, nor does it 
establish that hypertension became manifest within a year of 
his discharge from service.

2.  The competent medical evidence of record does not 
establish the existence of a vascular insufficiency that is 
related to service or to a service-connected disability.

3.  The competent medical evidence of record does not 
establish the existence of a liver disorder that is related 
to service or to a service-connected disability, nor does it 
establish that a liver disorder became manifest within a year 
of his discharge from service.

4.  The competent medical evidence of record does not 
establish the existence of a back disorder that is related to 
service or to a service-connected disability, nor does it 
establish that a back disorder was aggravated in service or 
became manifest within a year of his discharge from service.

5.  The veteran's peripheral neuropathy affecting the right 
leg does not resemble a moderate incomplete paralysis.

6.  The veteran's peripheral neuropathy affecting the left 
leg does not resemble a moderate incomplete paralysis.

7.  The veteran first filed a claim of entitlement to service 
connection for peripheral neuropathy by a document which was 
received by the RO on December 6, 2002.

8.  In a rating decision of July 2003, the RO granted service 
connection for peripheral neuropathy of the right leg 
evaluated at 10 percent disabling effective December 6, 2002, 
date of receipt of claim.

9.  In a rating decision of July 2003, the RO granted service 
connection for peripheral neuropathy of the left leg 
evaluated at 10 percent disabling effective December 6, 2002, 
date of receipt of claim.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been incurred in or 
aggravated by active service and was not caused or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).

2.  Vascular insufficiency was not incurred in or aggravated 
by service, and was not caused or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3,159, 3.303, 3.310 (2007).

3.  A liver disorder was not incurred in or aggravated by 
service, may not be presumed to have been incurred in or 
aggravated by active service and was not caused or aggravated 
by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

4.  A back disorder was not incurred in or aggravated by 
service, may not be presumed to have been incurred in or 
aggravated by active service and was not caused or aggravated 
by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.307, 3.309, 3.310 (2007).

5.  The criteria for a disability rating of in excess of 10 
percent, for peripheral neuropathy of the right lower 
extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2007).

6.  The criteria for a disability rating of in excess of 10 
percent, for peripheral neuropathy of the left lower 
extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2007).

7.  The criteria for an effective date, prior to December 6, 
2002, for a grant of entitlement to service connection for 
peripheral neuropathy of the left leg have not been met. 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.400 (2007).

8.  The criteria for an effective date, prior to December 6, 
2002, for a grant of entitlement to service connection for 
peripheral neuropathy of the right leg have not been met.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet, App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

These include a March 2003 rating decision which denied 
service connection for hypertension and deep venous 
insufficiency affecting both legs, to include as secondary to 
herbicide exposure, a July 2003 rating decision that granted 
peripheral neuropathy for the left and right legs, and 
assigned an initial separate 10 percent rating for each leg 
effective December 6, 2002 and an April 2006 rating decision 
that denied service connection for a liver condition and back 
condition, to include as secondary to herbicide exposure.

In the present case, prior to adjudicating the claim for 
service connection for deep venous insufficiency in March 
2003, a duty to assist letter was sent in February 2003 
addressing this claim.  A duty to assist letter addressing 
the service connection claim for hypertension was sent in 
April 2006 after the March 2003 decision that denied this 
claim.  Regarding the peripheral neuropathy claims, after 
service-connection was granted in July 2003, a duty to letter 
was sent in March 2005 addressing entitlement to an increased 
initial rating for these issues, after a December 2003 letter 
erroneously addressed these issues in terms of service 
connection.  Regarding the claims for service connection for 
a liver condition and back condition a duty to assist letter 
addressing these claims was sent in August 2005 prior to the 
April 2006 rating decision that denied them.  Finally 
regarding the claim for entitlement to earlier effective 
dates prior to December 6, 2002 for the left and right leg 
neuropathies, a duty to assist letter was sent in January 
2007.  The letter sent in January 2007 and another letter 
sent in March 2007 addressed all the issues on appeal.  

These letters satisfied the notice requirements under 
38 C.F.R. § 3.159(b)(1) and informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.   He was also asked 
to submit evidence and/or information in his possession to 
the RO.   

In this case the January 2007 letter as it pertains to the 
increased-compensation claim for peripheral neuropathy of the 
right and left legs, specifically told the veteran that he 
should submit evidence showing his service-connected 
disability had gotten worse, and told him to send medical 
evidence such as a doctor's statement containing physical and 
clinical findings, laboratory results, X-ray reports, 
examinations and test dates.  The letter also advised him to 
submit statements from other individuals able to describe 
from their knowledge and personal observations in what manner 
the veteran's disabilities worsened.  The January 2007 letter 
also informed him more specifically that his disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

This letter also provided examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Additionally this notice also 
apprised him of how the VA determines the effective date for 
entitlement to benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  The 
RO readjudicated this claims in August 2007 supplemental 
statement of the case subsequent to issuance of this letter.  

Even if this letter was found not to meet the requirements of 
Vazquez-Flores, supra, and was not sufficient as to content 
and timing, any presumption of prejudice has been overcome 
for the reasons discussed below.   

The veteran was provided detailed information regarding the 
criteria for an increased rating for all the claimed 
disorders by the statement of the case sent in February 2004, 
which discussed at length the level of disability needed for 
a higher rating for each disorder.  This also discussed at 
length the criteria for an earlier effective date.  The 
statement of the case provided the pertinent rating criteria 
and discussed how the current medical findings failed to meet 
a higher rating absent evidence of a greater level of 
functional impairment or limitation of motion, and 
additionally discussed the criteria for an effective date in 
detail, thus satisfying Dingess, supra.  Based on the above, 
any notice deficiencies do not affect the essential fairness 
of the adjudication.  

The veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in April 2007 and May 2007 provided current 
assessments of the veteran's condition based not only on 
examination of the veteran, but also on review of the 
records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I.  Factual Background for Service Connection and Increased 
Ratings

Service medical records reflect the September 1965 
preinduction examination revealed all normal findings to 
include the cardiovascular system, hepatic system and spine 
and other musculoskeletal system, with his blood pressure of 
119/64.  His history was significant for a fracture of the 
left femur.  The report of medical history from the September 
1965 preinduction examination was significant for the veteran 
saying "yes" to having used a back brace, as well as for 
leg cramps (Charley horses).  He also said "yes" to having 
lameness and deformities of the bones, joints of other parts 
of the body.  He also checked "yes" for stomach/liver or 
intestinal problems, although he did not specify which was 
the problem.  He said "no" to having tumor, cysts or 
cancer, kidney stones, blood in the urine, sugar or albumin 
in the urine.  He also said "no" to high or low blood 
pressure.  He gave a history of fracture of the left femur in 
1949 and now claimed it was painful on exertion.  He said he 
had 1 leg shorter than the other due to fractured thighbone 
at 10 years old, which hurt when walking more than 15 minutes 
and also got lame with the temperature changes.  There is no 
record of any problems or injury in service involving his 
lumbar spine, nor evidence of high blood pressure, vascular 
or other complaints involving his legs, or liver problems.  
His separation examination of January 1968 was likewise all 
normal including the cardiovascular system, hepatic system 
and spine and other musculoskeletal system, with his blood 
pressure readings of 120/80.  The January 1968 report of 
medical history revealed him to again say "yes" for cramps 
in the legs.  He also checked "yes" for stomach/liver or 
intestinal problems, although he did not specify which was 
the problem.  He said "no" to having tumor, cysts or 
cancer, kidney stones, blood in the urine, sugar or albumin 
in the urine.  He also said "no" to high or low blood 
pressure.  He left blank whether he wore a back brace.  A 
physician's summary revealed a history of stomach upset, 
otitis as a child and hyperinea.  

Private treatment records from the 1990's reflect that a 
December 1990 X-ray of the lumbar spine showed straightening 
of the lumbar spine suggestive of regional muscle spasm, with 
the examination otherwise essentially negative.  Specifically 
the disc spaces were well preserved.  In October 1995 the 
veteran was seen for a checkup of hypertension.  He was using 
Zestril.  Records from November 1995 through 1996 revealed 
blood pressure readings, that included an elevated reading of 
130/90 shown in June 1996.  He was also noted to be taking 
Glynase in these records.  In June 1998 he was noted to be a 
diabetic patient.  Also in June 1998 he gave a history of 
diabetes but had current complaints of pain in the low back 
that radiated to his lower extremities as well as numbness in 
his feet.   Sensory examination revealed numbness in both 
feet.  The range of motion of his spine was limited.  The 
diagnoses included hypertension, diabetes mellitus, 
spondylosis and diabetic neuropathy.

In February 2002 he presented with symptoms of peripheral 
neuropathy and lumbar radiculopathy, with the peripheral 
neuropathy regarded as secondary to diabetes mellitus.  A May 
2002 doctor's note said that the veteran presents with 
diagnoses of peripheral neuropathy and lumbar radiculopathy.  
A September 2002 primary care note diagnosing diabetes and 
high blood pressure.  On physical examination musculoskeletal 
range of motion was intact, muscle tone was adequate and 
there was no deformity.  

A November 2002 venous report for the lower extremities 
included Doppler and Duplex tests.  The impression was that 
all major veins were open, mild deep venous insufficiency 
bilaterally, no deep vein thrombophlebitis.  Blood tests from 
the same month revealed a high hemoglobin of 7.3%.  

In a December 2002 doctor's letter the veteran was noted to 
have diabetes mellitus, type 2, hypertension and neuropathy.  
The neuropathy was most probably a complication of diabetes 
mellitus.  Also the diabetes mellitus increased the risk of 
hypertension and other cardiovascular complications.  A note 
also from December 2002 diagnosed diabetic neuropathy, and 
mild venous insufficiency bilaterally due to diabetes 
mellitus.  

The report of a March 2003 VA examination to address the 
severity of his diabetes mellitus symptoms also discussed the 
etiology of his hypertension, although no claims file review 
was done.  The veteran was noted to claim diabetic 
neuropathy, arterial hypertension, and peripheral vascular 
insufficiency as secondary to his diabetes.  His medical 
history was said to have a history of diagnosis of diabetes 
in 1996 during a routine medical examination.  He was said to 
have a history of arterial hypertension since 1992 under 
treatment with lisinopril 20 milligrams daily.  He denied 
cardiac symptoms.  Reference was made to see the specialist's 
report for vascular and neurological complaints.  He was 
noted to treat his diabetes with diabetic diet, glyburide and 
visited his diabetic care provider every 3 months.  Physical 
examination revealed his weight at 198 pounds, height 70 
inches and blood pressure was 150/80 with heart rate at 82 
beats per minute.  Heart was regular rhythm with no S3 and 
lungs were clear.  Diagnostic tests included renal function 
tests with renal functions reported with serum creatinine and 
BUN within normal limits.  Urinalysis was reported with 
negative protein and negative microalbumin.  Glycosylated 
hemoglobin was reported in 7.9 percent.  The diagnoses was 
diabetes mellitus type 2 and arterial hypertension not likely 
related to diabetes.

The report of a March 2003 VA examination for examination of 
arteries and veins noted that no records were available for 
review.  He was noted to be 57 years old with a history of 
circulatory problems of the lower extremities since 3 years 
ago.  He also had a history of non insulin dependent diabetes 
mellitus.  He complained of constant lower extremity numbness 
with legs partially improved with elevation while lying down.  
Symptoms increased with ambulation and standing.  He reported 
numbness covering his mid calf down to both feet with burning 
sensation of the feet and cramps of the calves.  He had no 
history of surgery to the lower extremities.  Physical 
examination of the right and left lower extremities had no 
varicose veins palpated or visible.  There were no 
ulcerations, no edema or boardlike edema.  His pulses were 2+ 
dorsalis pedis and tibial posterior.  He had capillary refill 
which was less than 2 seconds and he had altered sensation to 
pinprick and light touch with no definite dermatome 
distribution.  A copy of a November 2002 venous Doppler and 
Duplex gave an impression of all major veins were open 
confirmed by duplex with mild deep venous insufficiency 
bilaterally, no deep vein thrombophlebitis.  The diagnosis 
was mild deep venous insufficiency bilaterally.  An addendum 
to the examination revealed that the veteran's condition was 
not etiologically related to Diabetes Mellitus.  Deep venous 
insufficiency can be seen in pregnancy, due to congenitally 
deficient valves of the vein, due to post operative 
immobilization and also secondary to jobs that require 
prolonged standing.  

The report of a March 2003 VA examination for peripheral 
nerves noted the veteran's history of bilateral leg numbness 
being followed at the primary care clinic with the 
suspiciousness of neuropathy, with last treatment in December 
2002.  He was noted to be service-connected for diabetes 
mellitus.  He was noted to also be scheduled for hepatitis 
screening in March and was also noted to have hypertension 
and venous insufficiency.  He reported having been diagnosed 
with diabetes about 8 years ago with civilian medical records 
brought by the veteran dated in 1996.  He complained of 
numbness for the past 4 years, initially in the toes and 
progressing gradually up to the mid region of the legs.  The 
numbness was almost constant day and night.  He also 
described cramps on and off more also at night and reported 
the pain to be about an 8/10.  This pain may last up to 20 to 
30 minutes and fades away spontaneously or he may use an ice 
pack or frictions or rubs with liniments or just with his 
hand.  There were no precipitating factors but that pain may 
appear in the lateral aspect of the legs and may disappear 
within a half hour of rest.  He denied any weakness, fatigue 
or functional loss except for some interference with walking.  
His current medications were aspirin 81 milligrams, glyburide 
5 milligrams, lisionpril 40 milligrams and metformin 1000 
milligrams.  There were no side effects and so far good 
response.  Regarding sensory abnormalities, he described 
numbness in the lower extremity in a distal pattern along 
with cramps as described.  There was no interference with 
activity of daily activity.  He was independent with all 
activities of daily living and in his self care.  The only 
interference was with long walks as described.  There was 
distal peripheral sensory nerve impairment in the lower 
extremities clinically.  

Physical examination revealed distal peripheral sensory nerve 
involvement in the lower extremity manifested by decreased 
intensity perception of vibration sense at the ankle level as 
compared to knee level.  Also the vibratory perception was 
quickly lost after 5 seconds of vibration in a bilateral 
symmetrical pattern.  There was pinprick perception decreased 
distally in a long stocking distribution bilaterally in the 
lower extremities.  The touch and position sense was 
preserved normally.  There were skin atrophic changes being 
in the form of dry scaling, with multiple discoloration  spot 
darkened in the lower extremities.  The motor examination 
showed normal tone, no drift, no paresis of upper 
extremities.  There was no involuntary movements.  The deep 
tendinous reflexes were +1 in the lower extremities and in 
the patellars and absent in the Achillieans.  This was a 
neuralgia or neuropathy sensory type without wasting or 
atrophy in the lower extremities.  There was bilateral 
symmetrical involvement in the lower extremities.  The rest 
of the neurological examination revealed no significant 
findings, he was noted to have a normal unassisted gait and 
no signs of other neurological impairment or cranial nerve 
involvement.  The diagnosis was clinically, subjective 
complaints and objective signs of a peripheral distal sensory 
diabetic neuropathy, manifested by distal paresthesias, 
impaired vibratory sense and pain perception with loss of 
Achillean reflexes bilaterally in lower extremities.

Records from 2003 reflect ongoing treatment for multiple 
complaints including lumbar spine and neuropathy complaints, 
as well as some findings of the liver and of diabetes and 
hypertension.  In February 2003 he carried a diagnosis of 
hypertension, diabetes mellitus, general disease, 
spondylosis, diabetic neuropathy and peptic ulcer disease.  
In May 2003, a general medical report gave a history of 
noninsulin dependent diabetes mellitus (NIDDM) approximately 
10 to 12 years ago, high blood pressure approximately 15 
years for which he takes Lisonipril, and a history of 
diabetic neuropathy.  He was diagnosed with diabetic 
neuropathy, NIDDM and chronic liver disease.  A May 2003 
chest X-ray was noted to include a diagnosis of spondylosis 
along with atherosclerosis.  In June 2003 he complained of 
back pain, legs and high blood pressure.  Labs from June 2003 
revealed high glucose readings, as well as high white blood 
count and low red blood cell count and low platelet counts.  
In July 2003 a physical examination for diabetic neuropathy 
showed normal motor study on the lower extremities and some 
hyperflexia on the right leg.  He was diagnosed with diabetic 
neuropathy.  A July 2003 nerve conduction 
study/electromyelography (NCS/EMG) diagnosed peroneal 
segmental neuropathy at the fibular head, right serioal 
axinal myopathy, reflex right suggestive of radiculopathy.  
EMG revealed L3-4, L5-S1, L4-5 and radicular bilaterally.  A 
July 2003 nerve conduction study/electromyelography (NCS/EMG) 
diagnosed peroneal segmental neuropathy at the fibular head, 
right serioal axinal myopathy, reflex right suggestive of 
radiculopathy.  EMG revealed L3-4, L5-S1, L4-5 and radicular 
bilaterally.  

Also in July 2003 an abdominal computed tomography (CT) 
revealed findings compatible with underlying hepatocellular 
disease and/or fatty infiltration and faint areas of 
increased density at the medullary region of both kidneys 
which raised the possibility of early changes of 
nephrocalcinosis which should be further investigated also.  
The stomach was of normal caliber and there was slight 
prominence of vascularity at the gastrohepatic ligament 
region, unclear if they were dealing with hypertension or the 
possibility of varicosities which should be further 
investigated.

In August 2003 he had lumbar spine myositis and mild 
degenerative joint disease (DJD) of L4-5 and L5-S1.  
Radiographic studies done in August 2003 showed a 
straightening of the physiologic lumbar lordosis and/or 
lumbar myositis if there is clinical correlation.  There was 
also mild anterior spondylotic changes at L3-4 and 5 and mild 
DJD at L4-5 and L5-S1 facet joints.  Also in August 2003 a 
doctor's note stated that the veteran has a diabetic 
neuropathy and developed symptoms that are progressive in 
nature.  The diagnosis was diabetic neuropathy.  

A September 2003 doctor's letter certified that the veteran 
suffers from hypertension, neuropathy and mild deep venous 
insufficiency bilaterally probably related to diabetes 
mellitus.  

In October 2003 he was treated for radiculopathy involving 
the lumbar spine.  Specifically his low back pain radiated to 
the lower extremities, with physical examination showing 
numbness and paresthesias in the lower extremities.  The 
diagnosis was diabetes mellitus and DJD and disc disease 
including the lumbar as well as the thoracic spine, and 
diabetic neuropathy.  In November 2003 his multiple diagnoses 
revealed diagnoses of right and left leg mild venous 
insufficiency, thoracic discogenic disease, lumbar 
spondylosis and diabetic neuropathy.  An undated record noted 
the lower extremities to have atrophy and decreased pinprick 
in stocking patterns.  The diagnosis was peripheral 
neuropathy and lumbar myositis and osteoarthritis.

The report of a March 2004 Doppler examination for the veins 
in the lower extremities revealed a mild increased blood flow 
in the right siphon vertebrobasilar system.  He had good 
blood flow directions in all arteries insolated.  A Duplex 
examination from the same month revealed no evidence of deep 
vein thrombosis or superficial thrombophlebitis, mild venous 
insufficiency found at the right superficial and deep venous 
systems, and mild deep and superficial venous insufficiency, 
and mild greater saphenous vein (GSV) dilatation bilaterally.  

The report of an August 2004 VA examination for peripheral 
nerves noted the veteran to be service-connected for diabetes 
mellitus and paralysis of the sciatic nerve.  He also had a 
history of hypertensive heart disease, peripheral vascular 
disease, low back pain and diabetic neuropathy.  He was 
service-connected for diabetic peripheral neuropathy in lower 
extremities and the examination was to address if peripheral 
neuropathy was also present in the upper extremities in 
relationship to the service connected diabetes.  While much 
of this examination addressed the findings in regards to the 
upper extremities not presently on appeal, there were also 
some findings regarding the lower extremities.  Specifically 
he was noted to have a peripheral neuropathy diagnosed in the 
lower extremities.  The tone was normal in all extremities 
although sensory examination showed loss of pinprick, loss of 
touch with monofilament and loss of vibratory perception 
distally in the lower extremities.  Phalen's test was 
positive bilaterally.  Deep tendon reflexes were absent in 
the upper and lower extremities bilaterally.  This was a 
peripheral neuropathy without atrophy or muscle wasting.  
There was affection for all extremities.  The pertinent 
diagnosis was clinical symptoms and signs of a sensorimotor 
peripheral neuropathy in the lower extremities previously 
confirmed by examination.  

A September 2004 endoscopy report and biopsy diagnosed H. 
pylori and chronic active gastritis with intestinal 
metaplasia and reactive changes.  No specific findings 
regarding the liver were shown.

The veteran continued treatment for his multiple complaints 
throughout 2005.  A May 2005 record revealed treatment for 
complaints of numbness of the feet and paraesthesias.  He 
also had low back pain that radiated downward, as well as 
paresthesias and numbness in the hands and intermittent 
claudication.  He was noted to have mild venous insufficiency 
according to Doppler-Duplex and has been treated for diabetes 
mellitus since 1997.  An August 2005 computerized problem 
list included diabetes mellitus, vascular insufficiency, 
diabetic neuropathy, hypertensive heart disease, 
thrombocytopenia and elevated liver function tests.  In 
September 2005 his diagnoses included noninsulin dependent 
diabetes mellitus, high blood pressure and liver disease.  He 
was noted to have a loss of protective sensation of both 
feet.  He underwent a foot inspection for diabetes, with 
calluses and corns noted.  Also in September 2005 he was 
again noted to have chronic lumbar spine radiculopathy due to 
degenerative disc disease and degenerative joint disease as 
well as diabetes.

The report of a September 2005 VA examination for the liver 
included review of the claims file.  There was no evidence of 
hepatic problems during his military service or in medical 
records.  This was a 60 year old male referred for an opinion 
as to whether his hepatic condition was secondary to diabetes 
mellitus.  Review of the record showed a report of a CT 
abdominal scan requested for other problems and suggested 
fatty infiltration of the liver.  There was no associated 
clinical evidence of liver injury according to the veteran at 
the time.  Laboratory work showed normal transaminases.  No 
evidence of hepatitis B or C although he did have hepatitis A 
show up one time by laboratory work.  He denied any history 
of alcohol abuse, obesity or any other likely causes of fatty 
liver infiltration.  The only probably etiology found in this 
review of his records was his diabetes mellitus which may 
well account for fatty infiltration of the liver at least 
transiently.  Fatty infiltration of the liver is usually a 
transitory finding, following alcoholic sprees or use of 
certain drugs, hyperlipidemia, obesity or uncontrolled 
diabetes.  This finding may be seen on CT scan of the 
abdomen, but is best diagnosed by a biopsy which was not done 
in this veteran.  When the hepatic injury persists, it can 
progress to cirrhosis.  

Again this was something that was not seen in this patient.  
In the majority of patients, the temporary finding of fatty 
liver resolves spontaneously.  His liver function at present 
was normal.  His medical history was significant for no 
evidence of problems of gallbladder, pancreatic problems, 
chronic liver disease, cirrhosis, hepatitis C, malignancy or 
liver transplant.  He was 5 foot 10 tall, well developed, 
weighed 190 pounds, was well nourished with no stigma of 
chronic liver disease.  Abdominal examination revealed no 
evidence of splenomegaly or hepatomegaly or tenderness.  
There was no stigma of chronic liver disease.  Specific 
findings for liver disease noted that his hepatitis A 
antibodies were positive, hepatitis B surface antigen and 
antithepatitis B surface antigens were negative.  
Antihepatitis C virus was negative.  His fasting blood sugar 
was 282, hemoglobin Alc was 6.7 and microalbuminaria was 
negative.  Regarding the etiology of any liver disease to 
service, the examiner noted that all risk factors were 
denied.  There was no evidence of blood transfusion prior to 
1992, past or recent IV drug use, no blood exposure of skin 
or mucus membrane or liver punctures, no sexual transmission, 
no history of hemodialysis or history of tattoos or repeated 
body piercing or history of intranasal cocaine use.  The 
diagnosis was status post liver fatty infiltration as likely 
as not due to the result of the patient's diabetes.  A 
handwritten note attached to this examination reflects that 
an RO consultation with a Dr. Pagan said there is no liver 
condition present in this diagnosis.

A February 2006 VA examination of the spine gives a medical 
history significant for diabetes mellitus with constant pain 
in the lumbar spine as well as the cervical spine.  He also 
suffered paresthesias in all extremities.  He gave a history 
of onset of pain in the lumbar area as beginning to affect 
him 3 years ago and this was unrelated to any specific 
traumatic event.  He claimed that the pain began to affect 
him in gradual fashion with slow onset and evolution.  The 
pain was located at the paravertebral muscles and irradiated 
to upper and lower extremities.  He described the pain as 
shocklike and stabbing and usually lasting from 2 to 6 hours 
with an intensity of 6/10, but with flare-ups of 9/10 
occurring weekly and lasting 2 to 3 hours.  His pain was 
precipitated by prolonged sitting, standing, bending and 
rainy days.  He denied associated symptoms such as bowel or 
bladder involvement or systemic symptoms such weight loss, 
fever, malaise, dizziness, visual disturbances.  He walked 
unassisted without antalgic gait.  He could walk 20-30 
minutes.  Physical examination showed loss of motion due to 
pain in all directions.  There was no evidence of ankylosis, 
abnormal kyphosis, reversed lordosis or scoliosis.  
Neurological-sensory examination showed decreased pinprick in 
both lower extremities without any specific dermatome.  Motor 
examination was fully normal.  Deep tendon reflexes were +1 
in upper and lower extremities.  X-rays showed intervertebral 
disc space probably as a consequence of degenerative joint 
disease lumbar spine and straightening of lumbar lordosis.  
The diagnosis was lumbosacral strain and myositis.  The 
examiner opined that the above medical conditions were not 
etiologically related to the veteran's diabetes mellitus in 
terms of presentation, pathophysiologically or symptoms.  

An April 2006 doctor's letter certified that the veteran was 
still under treatment for hypertension and diabetes.  In 
August 2006 he was noted to have a history of radiculopathy 
and neuropathy, was a known diabetic with progression of his 
disease.  

A copy of an August 2006 Social Security decision is noted to 
have reported a history of the veteran having retired from a 
full time job due to back and leg pains and continued to work 
as a consultant but stopped working entirely in 1999 at the 
onset of severe neuropathy.  Subsequent to retirement he was 
noted to have medical evidence showing hepatomegaly, 
hepatocellular disease, early retrocalcinosis, high blood 
pressure and diabetes mellitus with peroneal segmental and 
axonal neuropathy.  The record was said to show onset of back 
pain and neuropathy in 1999.  After that date, he had 
evidence of chronic liver disease and venous insufficiency.  

The report of an April 2007 VA examination to address the 
veteran's vascular and lumbar spine complaints included 
review of the claims file and examination of the veteran.  He 
was noted to have a history of varicose veins or post 
phlebitic syndrome in the left and right lower legs.  There 
was edema present and persistent, as well as pain and skin 
discoloration.  The pain was constant, although not at rest.  
There were no other symptoms after prolonged walking or 
standing.  He had no history of the following pathologies: 
erythromyalgia, angioneurotic edema or Reynaud's phenomena.  
Other vascular disease related symptoms included cramps and 
needle sensation of the left knee and below half of the right 
leg.  On physical examination of the right lower extremity 
there was no edema but there was stasis pigmentation or 
eczema below the knee, which was mild.  There was no 
ulceration.  Vein prominence noted were dilated venules 
popliteal area.  The left lower extremity revealed no edema, 
stasis, pigment or eczema, and no visible or palpable veins 
were noted.  No tests were ordered.  The diagnosis was 
bilateral mild deep venous insufficiency by venous duplex.  
Problems included numbness and pain on the legs.  The rest of 
the veins examination discussed functional limitations.  

Examination of the spine included a discussion of cervical 
spine problems not on appeal, as well as the lumbar spine.  
Regarding the low back pain, he referred that he had a fall 
with a low back injury in service, although he stated there 
were no consequences and no visits to sick call due to low 
back pain.  He stated that low back pain started in Vietnam 
however.  The first time he went to a private doctor for his 
low back condition was more than 2 years ago and several 
years after service.  He had a left femur fracture at age 4 
or 5 and developed a left leg discrepancy due to this.  The 
course since onset was progressively worse.  Regarding his 
medical history there was no hospitalization or surgery, 
although he reported trauma as stated above.  Review of 
systems revealed no urinary symptoms except for frequency and 
nocturia, no bowel symptoms, but he did refer erectile 
dysfunction and paresthesias involving leg/foot weakness.  He 
admitted to falls and unsteadiness.  He also had a history of 
stiffness, fatigue, decreased motion, weakness, spasm and 
pain.  Onset of back pain was in 1992.  The pain was 
constant, moderate and daily.  The pain radiated to his 
entire back and hips.  

Physical examination of the thoracic spine showed spasm and 
pain with motion.  Detailed motor examination regarding his 
lower extremities were 5/5 throughout.  Muscle tone was 
within normal limits.  Neurological examination including the 
lower extremities revealed both lower extremities at 1/2 to 
pinprick and light touch.  He was not tested for vibration or 
position sense.  Left and right legs had diminished sensation 
as seen in diabetic neuropathy.  His reflexes were 1+ 
throughout and plantar flexion was normal bilaterally.  His 
thoracolumbar range of motion showed loss of motion and pain 
with repetitive use although the examiner considered it 
normal due to other factors not related to the disability 
being examined.  The veteran was noted to have lumbar 
degenerative disc disease (DDD) and DJD.  The diagnosis was 
bilateral L3-4, L4-5 and L5-S1 radiculopathy by EMG, chronic 
lumbar radiculopathy secondary to DDD and DJD, DJD and muscle 
spasms by X-ray of the lumbar spine.

The examiner's medical opinion regarding the etiologies of 
the lumbar and vascular conditions were as follows and based 
on review of the records in the claims file.  The 
preinduction examination from September 1965 revealed that he 
complained of cramps in his legs and that he wore a back 
corset for a back condition.  So he had a preexisting back 
and legs condition which caused cramps.  During the rest of 
service, no visits to sick call were made due to a back or 
veins condition.  His January 1968 separation examination was 
silent towards a veins or back condition.  There was no 
evidence of treatment for a back or legs condition for up to 
several years after service according to the claims file.  In 
terms of disability purposes, the back condition of DDD and 
DJD and the veins condition of deep venous insufficiency and 
diabetes mellitus are different disease entities with 
different pathophysiological processes unrelated to each 
other.  After reviewing all objective medical evidence in the 
claims file, it was the examiner's opinion that the etiology 
of the deep venous insufficiency was several years after 
service and there is no objective evidence of treatment after 
several years after service.  With respect to the back 
condition, he had a preexisting back condition in which his 
preinduction examination he stated he had to wear a corset 
due to a back condition.  The veteran had a history of left 
femur fracture with left leg discrepancy which more likely 
than not caused the preexisting back disorders which were not 
aggravated by service, since he never went to sick call and 
was diagnosed and treated for back conditions after his 
discharge several years afterwards.  

Regarding the possibility of the veins condition and the back 
condition as being related to the service-connected diabetes, 
the examiner again opined that the deep venous insufficiency 
and diabetes are different disease entities with different 
pathophysiological processes unrelated to each other.  The 
examiner opined that the current disabilities of the lumbar 
spine and deep vein insufficiency was not caused by the 
diabetes.  It was also the examiner's opinion that the 
diabetes did not at least as likely as not aggravate or 
contribute to or accelerated any disability of deep vein 
insufficiency or current low back disorder beyond natural 
progression.

The report of an April 2007 VA examination to address the 
etiology of the veteran's claimed hypertension and liver 
disorder likewise included a claims file review.  His medical 
history included no hospitalization or surgery related to 
hypertension, no heart injury or neoplasm, no hypertensive 
renal disease or hypertensive headaches, stroke or TIA.  He 
did have a history of hypertensive cardiovascular disease and 
was diagnosed with LV hypertrophy and aortic sclerosis per 
echocardiogram in 2003.  He denied a history of MI, chest 
pain or dyspnea on exertion.  There were no current residual 
symptoms of hypertensive cardiovascular disease.  He took 
continuous medication to control his hypertension.  There was 
no history of rheumatic, syphilitic heart disease, or 
pericarditis or endocarditis.  Physical examination revealed 
him to be alert, active without acute distress.  His pulse 
was 56 beats per minute and blood pressure was 138/70.  He 
was 70 inches tall and weighed 200 pounds.  On hypertensive 
cardiovascular examination, his rhythm were regular, JVD was 
absent.  PMI was 5th intercostal, there was no clicks or 
pericardial rubs.  Heart sounds revealed a murmur present, 
II/VI ejection on all precordial focuses and radiated to 
axillaes.  Pulmonary examination was unremarkable and there 
was no peripheral edema.  The diagnosis of hypertension has 
been previously established.  Blood pressure readings were 
138/70, 135/70 and 130/70.  Labs were taken, results were 
printed.  His heart size was larger than normal as determined 
by echocardiogram.  The diagnosis was hypertension with 
evidence of other complications of heart LVH, aorta, 
hypertensive heart disease was present.

The specific VA examination pertaining to the liver revealed 
a history of a liver condition onset shown in 2003 when an 
abdominal CT scan revealed changes suggestive of 
hepatocellular disease.  The course since onset was stable.  
His medical history revealed no history of hospitalization, 
surgery, trauma or neoplasm involving the liver.  He did have 
a history of alcohol use for about 30 years, consisting of 
about 3 beers a day 3 times a week from Monday to Thursday 
and 8-10 beers a day on Fridays, Saturdays and Sundays.  He 
acknowledged a history of chronic liver disease risk factors.  
He indicated a use of medications associated with liver 
toxicity after service.  Regarding specific hepatitis risk 
factors such as tattooing, IV drug use, etc, he denied all 
except for high risk sexual practices before and after 
service.  Other risk factors included chronic alcohol abuse 
as described above.  He had no history of blood transfusions, 
hepatitis and no extra hepatic manifestations of liver 
disease.  There were no current symptoms, no evidence of 
liver malignancy, transplant, gallbladder or pancreatic 
disease.

Physical examination revealed normal vital signs with blood 
pressure of 130/70.  There was no evidence of malnutrition 
and he had normal abdominal examination.  There was no 
evidence of portal hypertension and no other signs of liver 
disease.  Tests done were noted to be included in the claims 
file.  The diagnosis was hepatocellular disease/fatty 
liver/chronic liver disease.  The most likely etiology was 
that the examiner opined that the veteran's liver condition 
of hepatocellular disease/fatty liver/chronic liver disease 
was most likely related to his chronic alcohol abuse as 
described above.

Regarding the etiology of the hypertension, the examiner 
opined that the hypertension was not caused by or as a result 
of the veteran's service-connected diabetes.  The 
hypertension predated the diabetes mellitus by 10 years thus 
it preexisted diabetes mellitus and was not caused by it.  
The hypertension was also not aggravated by the diabetes.  
Upon review of the medical records and claims file review, 
there was evidence that the veteran was being treated with 
Lisinopril 10 milligrams from 1995 to 2002.  In December 2002 
there was evidence of increased dosage to 20 milligrams and 
then an increase to 40 milligrams in 2003.  He has remained 
with the Lisinopril at 40 milligrams from 2003 to the present 
with no new medications added since then.  There was evidence 
of microalbuminuria but very good renal function and good 
blood pressure control.  Hypertension was not caused by or as 
a result of military service.  A review of the claims file 
revealed that there was evidence of a diagnosis of 
hypertension since 1995.  Per the veteran it was diagnosed in 
1985.  Thus there was evidence that the hypertension was 
diagnosed about 12 years after service.  Therefore 
hypertension was not caused nor related to service or a 
service-connected condition.

The examiner's etiology opinion regarding the veteran's 
liver, was that chronic liver disease was not at least as 
likely caused by or as a result of diabetes mellitus.  The 
reasoning was that cirrhosis and hepatocellular disease are 
diagnoses only confirmed by liver biopsy, not available in 
this veteran's case, but after review of the laboratory 
workup and abdominal CT scan, there was evidence of 
intermittent elevations of liver enzymes, thrombocytopenia, 
high MCV, mild splenogmegaly and CT scan suggestive of the 
possibility of portal hypertension most likely consistent 
with chronic liver disease.  After review of the records and 
examination, it was the examiner's opinion that the veteran's 
chronic liver disease is most likely related to chronic 
alcohol abuse.  Upon extensive medical literature review 
there is well documented evidence that one of the most common 
causes of hepatocellular disease is chronic alcohol abuse.  

The conclusion as to the current diagnosis with multiple 
diagnoses listed as hepatocellular disease, fatty liver, 
chronic liver disease and current diagnosis of chronic liver 
disease was made following a review of the laboratory 
workups, CT scan and other diagnostic tests.  In the 
examiner's opinion, the veteran's hepatocellular disease, 
fatty liver, chronic liver disease is not a disabling 
condition because there is no evidence of markedly elevated 
and/or persistent elevation of SGOT and SGPT levels.  There 
was no evidence of significant symptoms or signs of 
decompensated liver disease such as jaundice, ascites, 
anemia, stigmata of chronic liver, spider angiomata, 
gynocomastia, muehrckes nails, hypoalbuminuria, asterixis, no 
palmar erythema, hyperbilrubinema, or varicosities on upper 
endoscopy.  The examiner opined that chronic liver disease 
was not aggravated by diabetes mellitus on medical record 
review, physical examination or lab workup.  There was no 
evidence of significant symptoms or signs to suggest 
aggravation or decompensated liver disease.  The examiner 
opined that chronic liver disease was not caused by or a 
result of military service.  The reason was that chronic 
liver disease was diagnosed more than 35 years after 
discharge.

The report of a May 2007 VA neurological examination of the 
peripheral nerves to address the current extent and severity 
of his bilateral peripheral neuropathy of both lower 
extremities.  Copies of prior electrodiagnostic studies from 
March 2004 were noted to address upper extremity pathology.  
Electrodiagnostic studies from July 2003 for the lower 
extremities revealed peroneal and sural neuropathy on the 
right as well as bilateral L3-S1 radiculopathies.  The 
electrodiagnostic studies done in the past were reviewed by 
this examiner.  A copy of a private doctor's note apparently 
from 2003 showed a diagnosis of peripheral neuropathy, 
myositis lumbar, and chronic lumbar radiculopathy.  Evidence 
from a primary doctor note of July 2006 revealed acute 
radicular pain in the left leg.  Also the same note of July 
2006 of acute radicular pain gave an impression of severe 
peripheral neuropathy.  VA examinations from March 2003 and 
August 2004 were also reviewed.  The veteran's peripheral 
neuropathy in the lower extremities had an onset around 1992.  
It was chronic, of gradual onset and started with numbness 
and pain in the legs that have been increasing in frequency 
and intensity.  It has been progressively worse since onset.  
Treatment was with medication, specifically Lyrica with fair 
response.  His medical history was noteworthy for no 
hospitalization, surgery, nerve trauma or neoplasm.  The 
summary of symptoms was that both sides had numbness constant 
in both feet and distal third of the legs.  He also had 
cramps in both thighs and calves during the day while walking 
or at night while sleeping.  He also had symptoms of 
paresthesias in the distal third of the leg and feet at night 
on a daily basis.  

Physical examination revealed his motor strength to be 5/5 in 
all lower extremity muscles with no motor function 
impairment.  Romberg was negative.  Sensory examination for 
both legs revealed vibration to be absent and pain decreased.  
The location was the diffuse peripheral nerves distally in 
both legs.  The reflexes of the right and left knees were 2+ 
and both ankles were 0.  There was no muscle atrophy present.  
There was no abnormal muscle tone or bulk, tremors, tics or 
abnormal movements.  There was no joint function affected by 
the nerve disorder.  His gait and balance were normal.  Test 
results from the electrodiagnostic testing done in May 2007 
revealed severe sensory, moderately severe motor axonal and 
demylelinating peripheral neuropathy.  The summary of all 
problems and functional defects was a diagnosis of peripheral 
neuropathy both legs.  Regarding functional limitations he 
was noted to be retired.  There were severe effects on his 
ability to shop, exercise, do chores, and the disorder 
prevented sports.  There was no limits on feeding, dressing, 
toileting, grooming.  He had mild limits on bathing.  

A.  Service Connection

The veteran contends that he has a lumbar spine disorder, 
deep venous insufficiency, a liver disorder and hypertension 
that he incurred in service, or, alternatively, was caused or 
aggravated by his service-connected diabetes mellitus. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(k), 
3.303(a) (2007).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases such as arthritis, 
cardiovascular disease including hypertension, and cirrhosis 
of the liver to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  In 
this matter, the veteran is noted to have served less than 30 
days, thus this presumption does not apply in this case.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  A veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such war service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service. 38 C.F.R. § 
3.306(b).

Because there was evidence of a preexisting back disorder 
requiring a brace reported on the report of medical history 
in the entrance examination, there is no need to address 
whether the presumption of soundness is rebutted in this 
instance for this particular disorder.  This is the only 
disorder clearly shown to have preexisted service, as pointed 
out by the examiner in the April 2007 VA examination.  

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Furthermore, the 
Court has held that the term "disability" as used in 38 
U.S.C.A. §§ 1110, 1131 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service- connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Based on a review of the evidence the Board finds that 
service connection is not warranted for a back disorder, 
hypertension, deep venous insufficiency or a liver disorder.  

Regarding the back disorder, although he reported using a 
back brace on his September 1965 entrance examination, there 
is no evidence of back problems treated in service, and no 
findings or complaints of back problems shown on his 
separation examination of January 1968.  As pointed out by 
the examiner in the April 2007 VA examination, the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record, aggravation is not conceded in 
this instance.  38 C.F.R. § 3.306(b).  There is no evidence 
of any back disorder shown in service, nor of arthritis of 
the back manifesting within one year of discharge.  In this 
case, the earliest evidence of back problems is not shown 
until 1990, decades after service.  None of the records 
showing treatment for back problems thereafter suggested that 
the back disorder was caused by any incident in service.  The 
evidence also fails to show that the veteran's back disorder 
was caused or aggravated by the service-connected diabetes 
mellitus.  The examiner in the April 2007 examination pointed 
out that there is no relationship between the veteran's back 
disorder and his diabetes and that there was also no 
aggravation of the back disorder from the diabetes.  The 
examiner's opinions in April 2007 were made pursuant to 
review of the claims file and examination of the veteran and 
there is no evidence to contradict these opinions.  

Regarding the deep venous insufficiency, the preponderance of 
the evidence is against service-connection.  Although the 
veteran was noted to have complained of leg cramps on his 
entrance and separation examinations, there was no clear 
indication that this was due to a vascular as opposed to a 
muscular condition.  As pointed out by the examiner in April 
2007, the service medical records are silent for any veins 
condition involving the legs.  The evidence reflects that the 
veteran's vascular insufficiency became manifested many years 
after service, with the earliest evidence shown in the 
November 2002 Doppler and Duplex tests.  The examiner in the 
April 2007 examination gave an opinion that the veteran's 
deep venous insufficiency was manifested many years after 
service pointed out that there is no relationship between the 
veteran's veins disorder and his diabetes and that there was 
also no aggravation of the veins disorder from the diabetes.  
The examiner's opinions in April 2007 were made pursuant to 
review of the claims file and examination of the veteran and 
there is no evidence to contradict these opinions.  

Regarding the liver disorder, the preponderance of the 
evidence is against service-connection.  Although the veteran 
was noted to have checked "yes" to having stomach/liver or 
intestinal trouble on his entrance and separation 
examinations, there was no clear indication that he was 
confirming liver trouble as opposed to stomach or intestinal 
trouble and in fact the separation examination's report of 
medical history confirms a history of stomach upset.  The 
service medical records are silent for any clear liver 
condition in service.  The examiner pointed out in April 2007 
VA examination, that evidence reflects that the veteran's 
liver condition was manifested in 2003 many years after 
service.  As far as whether the veteran has a liver condition 
that is being caused or aggravated by diabetes mellitus, the 
Board notes that the report from a September 2005 VA 
examination did suggest that the veteran had a status post 
fatty liver infiltration as likely as not due to his 
diabetes.  However this examination also indicated that this 
is generally a transitory manifestation, and that his liver 
functions were normal at the time of this examination.  A 
subsequent medical consultation with a Dr. Pagan suggests 
that this was not an actual disability.  Likewise the 
examiner in April 2007 ascertained that the veteran's liver 
condition is not a disabling condition and pointed out that 
there was no evidence of significant symptoms of liver 
disease, including on laboratory results.  The examiner 
opined that the veteran's liver condition was more than 
likely due to his alcohol usage.  The examiner's opinions in 
April 2007 were made pursuant to review of the claims file 
and examination of the veteran and there evidence to 
contradict these opinions.  

Regarding the veteran's hypertension, the preponderance of 
the evidence is against service-connection.  The service 
medical records are silent for blood pressure readings that 
would meet the VA criteria for hypertension.  There is also 
no evidence of hypertension manifested within the one year 
presumptive period.  The evidence reflects that the veteran's 
hypertension became manifested many years after service, with 
the earliest evidence shown in the 1990's.  The examiner in 
the April 2007 examination gave an opinion that the veteran's 
hypertension was manifested many years after service, pointed 
out that there is no relationship between the veteran's 
hypertension and his diabetes and that there was also no 
aggravation of the hypertension from the diabetes.  The 
examiner's opinions in April 2007 were made pursuant to 
review of the claims file and examination of the veteran and 
there is no evidence to contradict these opinions.  

As the preponderance of the evidence is against service 
connection for a back disorder, a liver disorder, venous 
insufficiency and hypertension, reasonable doubt does not 
apply in this case. 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

B.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123 (2007).

Neuralgia, cranial or peripheral, is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve. 38 C.F.R. § 4.124 
(2007).

Consider especially psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, and etc., referring to the 
appropriate bodily system of the schedule.  With partial loss 
of one or more extremities from neurological lesions, rate by 
comparison with mild moderate, severe, or complete paralysis 
of peripheral nerves.  38 C.F.R. § 4.124a (2007).

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree. 38 C.F.R. § 4.124a.

Under Diagnostic Code 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost. See 38 C.F.R. § 
4.121a, Diagnostic Code 8520 (2007).

Upon review of the evidence, the Board finds that the 
neurological manifestations affecting the left and right legs 
consist primarily of loss of sensation in both legs, 
including to pinprick, monofilament and vibratory sense.  
This is repeatedly shown in the treatment records and VA 
examinations throughout the pendency of the appeal.   He is 
also shown to have diminished or absent reflexes throughout 
much of this evidence, shown in the examination reports and 
medical records as discussed above.  However the majority of 
the evidence also reflects that there is no loss of muscle 
tone, or atrophy, with his motor strength and muscle tone 
repeatedly shown to be normal in VA examinations from March 
2003, August 2004, February 2006, April 2007and May 2007.  
The overall manifestations shown repeatedly in the evidence, 
up to and including April and May 2007 VA examination have 
been loss of sensation but without adverse affects on his 
muscles or motor skills.  These manifestations, described in 
detail above resemble no more than a mild incomplete 
paralysis and warrant no more than a 10 percent evaluation 
per each leg.  In view of this, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent disabling per leg for the peripheral neuropathy 
symptoms as they do not more closely resemble a moderate 
incomplete paralysis.  There is no need to consider the 
appropriateness of staged ratings as per Fenderson, as 
increased ratings are being denied.

Extraschedular

The Board also finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's service-connected peripheral 
neuropathy resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation); 
warranted frequent periods of hospitalization; or otherwise 
has rendered impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III.  Earlier Effective Date

The veteran alleges that he should be entitled to an 
effective date prior to December 6, 2002 for entitlement to 
service connection for peripheral neuropathy of the right and 
left legs.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2007).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written.  When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim. 38 C.F.R. 
§ 3.155 (2007).  A specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid 
to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a).

A report of examination or hospitalization, which meets the 
requirements of this section, will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of Sec. 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  In addition, receipt of a report of 
examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim in the case of a 
retired member of a uniformed service whose formal claim for 
pension or compensation has been disallowed because of 
receipt of retirement pay.  However, the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157 (2007).

The veteran filed an original claim for service connection 
for peripheral neuropathy on December 6, 2002.  This is the 
first time he mentioned peripheral neuropathy in a claim.  

Prior to this December 2002 claim, the veteran filed an 
original claim received on September 20, 2002 which was 
limited to the single issue of entitlement to service 
connection for Type 2 diabetes.  No mention was made of 
peripheral neuropathy in this document.

Communications submitted prior to 2002 from the 1960's to the 
1970's pertain to educational benefits and address dependency 
matters and do not reflect an intent to file a claim for 
service connection for peripheral neuropathy.  

A review of the evidence reflects that prior to December 6, 
2002, there were no prior final denials of service connection 
for a peripheral neuropathy of either the left or right leg.  
Therefore, because this effective date issue stems from an 
original grant, the provisions of 38 C.F.R. § 3.157 do not 
apply in this instance and receipt of a report of examination 
or hospitalization by VA or uniformed services cannot be 
accepted as an informal claim in this matter.  38 C.F.R. § 
3.157 (2007).  Thus, the Board must determine whether a prior 
communication submitted by the veteran could constitute an 
informal or formal claim for service connection for earlier 
than December 6, 2002.

As discussed above, a review of the communications sent by 
the veteran prior to this date reflects that none of the 
communications made reference to peripheral neuropathy 
condition that could be construed as either an informal claim 
within one year prior to December 6, 2002.  Nor is there 
evidence of any communication that could be construed as a 
formal claim for service connection for peripheral 
neuropathy.  

In sum, an effective date prior to December 6, 2002 for the 
grant of service connection for peripheral neuropathy of the 
left leg, and prior to December 6, 2002 for the grant of 
service connection for peripheral neuropathy of the right leg 
is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 
3.155, 3.400.


ORDER

Service connection for hypertension is denied.

Service connection for deep venous insufficiency is denied.

Service connection for a liver disorder is denied.

Service connection for a back disorder is denied.

An initial rating in excess of 10 percent disabling for 
peripheral neuropathy of the left leg is denied.

An initial rating in excess of 10 percent disabling for 
peripheral neuropathy of the right leg is denied.

An effective date prior to December 6, 2002 for entitlement 
to service connection for peripheral neuropathy of the left 
leg is denied.

An effective date prior to December 6, 2002 for entitlement 
to service connection for peripheral neuropathy of the right 
leg is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


